In an action to recover damages for wrongful death and conscious pain and suffering, defendant third-party plaintiff appeals from a judgment of the Supreme Court, Nassau County, entered October 15, 1973, (1) against it and in favor of plaintiff, upon a jury verdict as reduced by consent, and (2) against it and in favor of the third-party defendants, upon the trial court’s dismissal of the complaint at the close of' the entire case. Judgment reversed, on the law and the facts and in the interests of justice, and new trial granted as to all parties, with costs to abide the event. Appellant’s expert physician was present in court before the summations commenced. Appellant’s application, made at that time, that the doctor be permitted to testify should have been granted. This incorrect ruling alone requires a new trial in the interests of justice, particularly since plaintiff’s case as to liability rested mainly on the basis of her expert medical witness (Brodish v. Diesel Gonstr. Go., 32 A D 2d 785; Murphy v. City of New Torh, 273 App. Div. 492). Furthermore, we regard the verdict as contrary to the weight of evidence. Latham, Acting P. J., Shapiro, Christ, Benjamin and Munder, JJ., concur.